 Case 4:20-cv-00468-ALM Document 12 Filed 04/19/21 Page 1 of 2 PageID #: 55




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 THE TRANSPARENCY PROJECT,                     §
                                               §
                              Plaintiff,       §    CIVIL ACTION No. 4:20CV468
                                               §
 v.                                            §
                                               §
 U.S. DEPARTMENT OF JUSTICE,                   §    JUDGE AMOS L. MAZZANT, III
                                               §
                              Defendant.       §

                               RESPONSE TO APRIL 8, 2021 ORDER

        Defendant, the United States Department of Justice (“DOJ”) and Plaintiff, The

Transparency Project, jointly submit this response to the Court’s Order dated April 8,

2021 [Dkt. 11].

        Defendant has now generated case summary reports pertaining to the 230 matters

potentially responsive to Plaintiff’s request. The reports total approximately 340

potentially responsive pages. The Criminal Division is currently reviewing the pages and

expects consultations will be needed with a number of agencies and DOJ components

before issuing a final determination of any responsive pages. The Criminal Division is

working to identify all necessary consultations. After completing consultations (the time

of which is uncertain and depends in part on the response times of other agencies and

DOJ components), the Criminal Division will produce any non-exempt, responsive pages

subject to the FOIA. The Criminal Division will provide a further status update 60 days

from the date of this filing, on or before June 18, 2021.




Response to April 8th Order                                                          Page 1
 Case 4:20-cv-00468-ALM Document 12 Filed 04/19/21 Page 2 of 2 PageID #: 56




                                   Respectfully submitted,

                                   NICHOLAS J. GANJEI
                                   ACTING UNITED STATES ATTORNEY

                                   /s/ Andrea L. Parker_________
                                   ANDREA L. PARKER
                                   Assistant United States Attorney
                                   Texas Bar No. 00790851
                                   550 Fannin St., Suite 1250
                                   Beaumont, Texas 77701-2237
                                   Tel: (409) 839-2538
                                   Fax: (409) 839-2643
                                   Email: andrea.parker@usdoj.gov

                                   /s/ Ty Odell Clevenger (with permission)
                                   TY ODELL CLEVENGER
                                   Attorney at Law
                                   P.O. Box 20753
                                   Brooklyn, NY 11202-0753
                                   Tel: (979) 985-5289
                                   Fax: (979) 530-9523
                                   Email: tyclevenger@yahoo.com




Response to April 8th Order                                                   Page 2
